         Case 1:19-cv-07777-GBD Document 139 Filed 02/14/20 Page 1 of 3




                                        STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                               OFFICE OF FEDERAL INITIATIVES
ATTORNEY GENERAL


                                        February 14, 2020

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

Re:    Make the Road New York, et al. v. Kenneth Cuccinelli, et al., No. 19-cv-7993 (GBD)
       (“MRNY”); State of New York, et al. v. U.S. Dep’t of Homeland Security, et al., 19-cv-
       7777 (GBD) (“State of New York”)

Dear Judge Daniels:

       Plaintiffs in the above-captioned matters respectfully submit this letter motion to request
consolidation of the two actions for pre-trial purposes.

        The two cases meet the standard for consolidation under Rule 42(a). Both cases involve
many common questions of law and fact, including (i) both cases name the same defendants and
challenge the same course of conduct, (ii) the cases have considerable factual overlap,
particularly because they challenge the same government action, and (iii) both cases assert
violations of the Fifth Amendment of the United States Constitution and the Administrative
Procedure Act. This is a sufficient basis to order consolidation, and coordination at this stage is
appropriate. See, e.g., Blackmoss Investments, Inc. v. ACA Capital Holdings, Inc., 252 F.R.D.
188, 190 (S.D.N.Y. 2008) (“consolidation is appropriate where actions before the Court involve
common questions of law or fact”).

        Coordination will conserve substantial time and resources for the Court and the parties.
See Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990). If consolidation is permitted,
plaintiffs would propose, in most instances, submitting joint memoranda of law. Plaintiffs would
anticipate submitting a single memorandum in response to defendants’ motion to dismiss;
however, given that the two cases raise some materially different issues, particularly with respect
to standing, plaintiffs anticipate seeking leave to extend the number of pages allocated to their
joint briefing. Plaintiffs also anticipate filing joint memoranda in support of their anticipated
discovery motions and motion for summary judgment. Plaintiffs would reserve the right to make
individual submissions or advance separate arguments as appropriate. Plaintiffs would also
         Case 1:19-cv-07777-GBD Document 139 Filed 02/14/20 Page 2 of 3
Page 2


reserve the right to seek to amend the complaints and to add additional parties in each of their
actions.

        The parties have conferred and defendants do not oppose the motion. Consolidation at
this stage will not cause any delay in trial proceedings. Firemen’s Ins. Co. v. Keating, 753 F.
Supp. 1137, 1141 (S.D.N.Y. 1990) (consolidating cases where there was “no showing that delay,
confusion or prejudice would result from the requested consolidation”).

       In light of the foregoing, plaintiffs respectfully request that their unopposed motion for
consolidation be granted.

                                              Respectfully submitted,

                               LETITIA JAMES
                               Attorney General of the State of New York

                               By: /s/ Ming-Qi Chu
                               Elena Goldstein, Deputy Bureau Chief, Civil Rights
                               Matthew Colangelo
                                Chief Counsel for Federal Initiatives
                               Ming-Qi Chu, Section Chief, Labor Bureau
                               Amanda Meyer, Assistant Attorney General
                               Abigail Rosner, Assistant Attorney General
                               Office of the New York State Attorney General
                               New York, New York 10005
                               Phone: (212) 416-8689
                               ming-qi.chu@ag.ny.gov

                               Attorneys for the State of New York


                               PAUL, WEISS, RIFKIND, WHARTON &
                               GARRISON LLP

                               By: /s/ Jonathan H. Hurwitz
                               Andrew J. Ehrlich
                               Jonathan H. Hurwitz
                               Elana R. Beale
                               Robert J. O’Loughlin
                               Daniel S. Sinnreich
                               Amy K. Bowles

                               1285 Avenue of the Americas
                               New York, New York 10019-6064
                               (212) 373-3000
                               aehrlich@paulweiss.com
                               jhurwitz@paulweiss.com
          Case 1:19-cv-07777-GBD Document 139 Filed 02/14/20 Page 3 of 3
Page 3


                               ebeale@paulweiss.com
                               roloughlin@paulweiss.com
                               dsinnreich@paulweiss.com
                               abowles@paulweiss.com

                               CENTER FOR CONSTITUTIONAL RIGHTS
                               Ghita Schwarz
                               Brittany Thomas
                               Baher Azmy

                               666 Broadway
                               7th Floor
                               New York, New York 10012
                               (212) 614-6445
                               gschwarz@ccrjustice.org
                               bthomas@ccrjustice.org
                               bazmy@ccrjustice.org


                               THE LEGAL AID SOCIETY
                               Susan E. Welber, Staff Attorney, Law Reform Unit
                               Kathleen Kelleher, Staff Attorney, Law Reform Unit
                               Susan Cameron, Supervising Attorney, Law Reform Unit
                               Hasan Shafiqullah, Attorney-in-Charge, Immigration Law Unit


                               199 Water Street, 3rd Floor
                               New York, New York 10038
                               (212) 577-3320
                               sewelber@legal-aid.org
                               kkelleher@legal-aid.org
                               scameron@legal-aid.org
                               hhshafiqullah@legal-aid.org


                               Attorneys for Plaintiffs Make the Road New York, African Services
                               Committee, Asian American Federation, Catholic Charities Community
                               Services (Archdiocese of New York), and Catholic Legal Immigration
                               Network, Inc.



cc:      All Counsel of record via ECF
